DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered and overcame all pervious rejections. 

Information Disclosure Statement
2.               Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. The USPTO software cannot handle such large IDSs; please limit the combination of US patents and US Patent Applicant Publications to approximately 200 per IDS. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of limitations of claims 4 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is the examiner’s position that the tool of figure 5 does not have first and second protrusion.
Regarding the tool of figure 26, it is unclear what are the protrusion, the distal engagement member and the teathering rod. As shown, the implant and tool are non-functional.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6-7, 11-12, 14-15, 17-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Michelson (1,118,579).
Referring to at least figure 55, Michelson teaches a deployment tool for inserting and expanding an expandable intervertebral implant 20.

    PNG
    media_image1.png
    368
    504
    media_image1.png
    Greyscale

Said deployment tool comprising: a handle section; a rod 1302 that is supported so as to be rotatable relative to the handle section, the rod having a distal engagement member 1308 configured to engage an actuator shaft of the intervertebral implant (fully capable of), such that rotation of the rod causes the actuator shaft to rotate (fully capable thereof), thereby expanding the implant from an unexpanded state to an expanded state.
Said tool comprising first and second protrusions 1210 that extend along respective straight and linear axes that are parallel to each other, and are configured to be inserted into respective anti-torque apertures 1126 of the implant so as to stabilize the implant as the rod is rotated to cause the actuator shaft to rotate (fully capable thereof), wherein the distal engagement member is disposed between the first and second anti-torque protrusions. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 11-12, 14-15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baynham et al (2007/0270968) in view of Michelson (1,118,579).
Baynham et al teaches an intervertebral implant having an actuator shaft which is rotatable to expand the implant and anti-torque apertures as depicted.


    PNG
    media_image2.png
    421
    687
    media_image2.png
    Greyscale

However, Baynhanm et al fails to teach the deployment intervertebral tool. 
Michelson teaches an intervertebral deployment tool as described above (rejection description copied here). 
It would have been obvious to one having ordinary skill in the art to have used/tried the deployment tool as taught by Michelson on the intervertebral implant of Baynhanm et al with predictable results. Any modification, such as a substituting a phillips drive, would have been obvious to one in the medical/mechanical arts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRUCE E SNOW/           Primary Examiner, Art Unit 3774